                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    GEORGE TAYLOR,

                              Plaintiff,
         v.
                                                                  OPINION and ORDER
    THEODORE ANDERSON, JAMES MOORE,
    CHRISTOPHER BORTZ, BRANDON KLIEST,
                                                                       19-cv-300-jdp
    CHLOE WARE, CHRISTOPHER OLSON,
    DUSTIN ROHWER, MICHELLE KESSENICH,
    and JONATHAN D. BOHNSACK,

                              Defendants.1


        Pro se plaintiff George Taylor, who is incarcerated at Columbia Correctional Institution

(CCI), says that defendant prison employees needlessly strip searched him in view of other

inmates and then placed him in segregation without a mattress. He asks for a preliminary

injunction ordering defendants (1) to stop strip searching inmates in the presence of other

inmates; and (2) to give mattresses to inmates when placing them in segregation. Dkt. 6. But

Taylor has not shown that he has a reasonable chance of success on his underlying claims, so I

will deny his motion for a preliminary injunction.

        Taylor also asks me to compel defendants to produce a new copy of a video recording

of the incident. Dkt. 31. But defendants have since made a copy available to Taylor, so I will

deny his motion as moot.




1
 I have updated the caption to reflect defendants’ names as indicated in their answers, Dkt. 30
and Dkt. 38.
                                           ANALYSIS

A. Preliminary injunction

       A preliminary injunction gives temporary relief to a party during a pending lawsuit.

Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). It is “a very far-reaching power” that

a court should use only when “a case clearly demand[s] it.” Roland Mach. Co. v. Dresser Indus.,

Inc., 749 F.2d 380, 389 (7th Cir. 1984) (quoting Warner Bros. Pictures, Inc. v. Gittone, 110 F.2d

292, 293 (3d Cir. 1940) (per curiam)). To get a preliminary injunction, Taylor must make a

threshold showing of three things: (1) he has a reasonable chance of success on his underlying

claims; (2) he cannot get an adequate remedy without the injunction; and (3) he would suffer

irreparable harm without the injunction. Planned Parenthood of Ind., Inc. v. Comm’r of Ind. State

Dep’t of Health, 699 F.3d 962, 972 (7th Cir. 2012). If Taylor shows each of these things, I must

then balance the harm that denying the injunction would cause to Taylor against the harm that

granting the injunction would cause to defendants. Id. If this balance weighs in Taylor’s favor,

I must then assess the requested relief under the requirements of the Prison Litigation Reform

Act, which imposes additional restrictions on injunctive relief in prisoners’ lawsuits.

       The first question is whether Taylor has a reasonable chance of success on his underlying

claims. At the screening stage, I was required to take the allegations in Taylor’s complaint as

true, meaning that Taylor wasn’t required to support his claims with any evidence. Bond v.

Aguinaldo, 228 F. Supp. 2d 918, 919 (N.D. Ill. 2002). But now that he seeks a preliminary

injunction, Taylor has to provide enough evidence to show that his underlying claims have at

least a “better than negligible” chance of success at trial. Roland Mach., 749 F.2d at 387 (quoting

Omega Satellite Prods. Co. v. City of Indianapolis, 694 F.2d 119, 123) (7th Cir. 1982)). Taylor




                                                2
has not shown a reasonable chance of success on the merits for either of his claims. So I do not

need to consider the remaining factors, and I will deny his motion for a preliminary injunction.

       1. Taylor’s strip search claim

       Taylor says that defendants Anderson, Moore, Bortz, Kliest, and Ware violated the

Eighth Amendment by strip searching him in view of Ware, who is female, and of other

prisoners. A strip search does not violate the Eighth Amendment if it is performed for a

legitimate security purpose, even if it is in view of a correctional officer of the opposite sex.

Calhoun v. DeTella, 319 F.3d 936, 939 (7th Cir. 2003). But a search that is “conducted in a

harassing manner intended to humiliate and inflict psychological pain” does violate the Eighth

Amendment. Id.

       The parties agree that these defendants secured Taylor to the door of the segregation

unit’s shower to search him and that three officers surrounded Taylor during the search. They

also agree that these defendants covered Taylor with a smock and escorted him down the hall

to a cell when the search was complete.

       Taylor and defendants present diverging views of the details of the search. Defendants

say that they took efforts to prevent Taylor from being exposed to other inmates during the

search. They say that the officers searching Taylor shielded him from the sight of other inmates

while searching him. They also say that it is unlikely that any inmates could see Taylor’s

buttocks or genitals because of the viewing angle from the inmates’ small windows on their

cells. They deny Taylor’s allegation that they were laughing, smirking, and grinning during the

search. And they say that after the search, they wrapped a smock around Taylor’s waist,

covering his buttocks and genitals while escorting him to his cell.




                                               3
       Taylor says that defendants could have chosen to search him from within the shower

unit rather than outside the shower unit’s door. He objects that defendants should not be

allowed to speculate about what other inmates could have seen. He cites a declaration from a

fellow inmate, who says that he saw the search from his cell, although he does not say that he

was able to see Taylor’s buttocks or genitals. Dkt. 29, ¶ 4. He says that defendants were

smirking and laughing while searching him. And he says that defendants did not place the

smock around his waist but rather held it near his waist.

       The conflict between Taylor’s version and defendants’ is resolved by the video that

Ware made of the search, which supports defendants’ version. The video shows that the officers

conducting the search of Taylor stood between his body and other inmates’ doors. Although

not all of the officers’ faces are visible throughout the video, no officer is shown smiling or

smirking, and no laughter is audible from any of the officers. And the video shows an officer

wrapping a smock around Taylor’s waist and holding it in place as the officers escorted him to

his cell, covering him below the waist.

       Defendants’ recorded actions do not support Taylor’s contention that they were trying

to humiliate or harass Taylor or inflict psychological pain on him. The court of appeals recently

considered a nearly identical search conducted at CCI, concluding that it did not violate the

Eighth Amendment. Lewis v. Stephens, 710 F. App’x 703, 705 (7th Cir. 2018) (per curiam)

(upholding strip search conducted in “the most private part of the segregation unit, the shower

area” in which inmate “was surrounded by officers who substantially blocked the view of others,

including a nearby inmate” and after which the inmate “had a towel wrapped around his lower

body”). Taylor has not shown that he has a reasonable chance of success on this claim.




                                               4
       2. Taylor’s mattress claim

       Taylor says that all of the defendants violated the Eighth Amendment by refusing to

give him a mattress or other bedding to sleep on during his first night in segregation. The

Eighth Amendment requires prison officials to provide inmates with reasonably adequate

bedding. Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006). But a prisoner must show an

“extreme deprivation” of his constitutional rights to succeed on an Eighth Amendment claim.

Delaney v. DeTella, 256 F.3d 679, 683 (7th Cir. 2001) (quoting Henderson v. Sheahan, 196 F.3d

839, 845 (7th Cir. 1999)). So a short-term lack of bedding may not be unconstitutional. See

Tesch v. Cty. of Green Lake, 157 F.3d 465, 476 (7th Cir. 1998) (courts should consider both the

severity and duration of alleged Eighth Amendment violations). And the court of appeals

concluded that a prisoner who had to sleep on a “slab of metal” for two and a half days—

considerably longer than Taylor—due to a lack of dry bedding had not suffered an Eighth

Amendment violation. Johnson v. Pelker, 891 F.2d 136, 138–39 (7th Cir. 1989). Taylor has not

shown a reasonable chance of success on this claim, either.

B. Motion to compel

       Taylor asks me to compel defendants to produce a new copy of Ware’s video recording

of the strip search. Dkt. 31. He says that the copy maintained by CCI does not work. Although

Taylor does not describe the problem with the recording, defendants say that CCI staff

determined that the problem was with the laptop on which they were attempting to play the

recording, not with the recording itself. Dkt. 35, at 1. They say that after Taylor filed his

motion to compel, CCI staff played the recording for Taylor using an external drive. And they

say that Taylor now has access to the recording. So I will deny Taylor’s motion as moot.




                                              5
                                  ORDER

IT IS ORDERED that:

1. Plaintiff George Taylor’s motion for a preliminary injunction, Dkt. 6, is DENIED.

2. Taylor’s motion to compel, Dkt. 31, is DENIED.

Entered March 27, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      6
